Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed September 14th, 2021 has been entered. Currently, claims 1-11, 13-14, 17-23 remain pending in the application. Independent claims 1 and 19-20 were amended by the Applicant without the addition of new matter and including a further imitation that changes the scopes of the claims. Also, applicant cancelled claims 12 and 15-16 and introduced the subject matter into the independent claims, further changing the scope of the claims. Additionally, dependent claim 5 was amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 06/24/2021. Lastly, new claims 21-23 have been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claims 1 and 19-20 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejection of claims 1-20 recited in the Non-Final Office Action mailed 06/24/2021.
Applicant’s arguments, see Remarks on Pages 9-10, filed 09/14/2021, with respect to the rejection of claims 1-20 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: the primary reference, Chen et al. (U.S. Patent Pub. No. 20140000632), is 
In response to Applicant’s introduction of new structural limitation into claims 1 and 20 as well as the addition of new claims 21-23, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Chen et al. (U.S. Patent Pub. No. 20140000632), Coates (U.S. Patent No. 2748766), Huang (CN 103735361 A), Li (CN 2875431 Y), Propp (U.S. Patent Pub. No. 20070060892), Gu et al. (CN 106880443 A), Guyuron et al. (U.S. Patent Pub. No. 20070255309), Vito (US D713603 S), Himmelsbach (U.S. Patent No. 6248932), and Johansen (U.S. Patent No. 5820578).
Claim Objections
Claims 1- are objected to because of the following informalities:  
In claim 1, lines 14-15 rephrase “into the corresponding bandage being elongated” to read --into the corresponding bandage limb being elongated--.
Claims 2-11, 13-14 and 17-19 are objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Coates (U.S. Patent No. 2748766) and in further view of Gu et al. (CN 106880443 A) and Johansen (U.S. Patent No. 5820578) and Vito (US D713603 S).
Regarding claim 1, an embodiment of Figure 8D of Chen discloses (Paragraph 51; Figure 8D) a conformable adhesive bandage 803 (Paragraph 51 and Figure 8D, adhesive strip 803), comprising: a central body 803 (Paragraph 51 and Figure 8D, central portion 803 of the adhesive strip); a plurality of bandage limbs 823,833 (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs separated by concave edge 863) including an adhesive coating (Paragraph 51 and Figure 8, non-adhesive band 813 at central portion 803 divides the upper parafiltrum adhesive part 823 and the lower chin adhesive part 833, both having an adhesive coating formed on a first surface of the adhesive strip) disposed on a first side of the conformable adhesive bandage (Paragraph 51 and Figure 8D, adhesive strip); and a plurality of flexion sites 853,873 (Paragraph 51 and Figure 8D, the parafiltrum adhesive part 823 has one or more cuts 853 and chin adhesive part 833 may further have multiple cuts 873), each of the plurality of flexion sites 853,873 inflecting inward (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards into the parafiltrum adhesive part 823 and chin adhesive part 833) into the central body 803 or the plurality of bandage limbs 823,833.
However, the embodiment of Figure 8D of Chen fails to explicitly disclose an absorbent pad disposed centrally on the central body on a first side of the conformable adhesive bandage; each of the plurality of flexion sites inflecting inward into the central body or at least one bandage limb of the plurality of bandage limbs; wherein each flexion site inflecting inward into the central body terminating at a predetermined spacing from the absorbent pad; wherein each flexion site inflecting inward into a corresponding bandage limb has a corresponding flexion site inflecting inward into an opposed side of 
Coates teaches (Col. 2, lines 3-7, 23, 32-35, 44-50; Figures 1-2) an analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage) further comprising an absorbent pad (Col 2, lines 44-47 and Figures 1-2, absorbent pad 8 at central portion 2) disposed centrally on the analogous central body (Col 2, line 23 and Figures 1-2, central portion 2) on the analogous first side (Col. 2, lines 32-35 and Figure 2, side with adhesive coating 7) of the analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the central body of the embodiment of Figure 8D of Chen, so that the central body includes an absorbent pad, as taught by Coates, in order to provide an improved conformable adhesive bandage with a stationary absorbent pad that is applied over a wound for absorbing exudate and providing stability and comfort to the bandage (Coates, Col. 2, lines 48-50).
However, the combination of the embodiment of Figure 8D of Chen in view of Coates fails to explicitly disclose each of the plurality of flexion sites inflecting inward into the central body or at least one bandage limb of the plurality of bandage limbs; wherein each flexion site inflecting inward into the central body terminating at a predetermined spacing from the absorbent pad; wherein each flexion site inflecting inward into a corresponding bandage limb has a corresponding flexion site inflecting inward into an opposed side of the corresponding bandage limb in alignment therewith; wherein each opposed flexion site inflecting inward into the corresponding bandage limb being elongated or having a pointed inward apex.
Gu teaches (Page 4/16, lines 2-16; Figures 1-2) an analogous conformable adhesive bandage 1,2,3 (Page 4/16, lines 2-16 and Figures 1-2, medical wound dressing with non-woven fabric 1, absorbent cotton 2, and adhesive 3) wherein each of the analogous plurality of flexion sites ,6 (Page 4/16, lines 14-16 and Figures 1-2, seam 5 and slit 6) inflecting inward (Figures 1-2, seam 5 and slit 6 inflect radially inward into the central portion of dressing at location of absorbent cotton 2) into the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the central body of the embodiment of Figure 8D of Chen in view of Coates, so that there are a plurality of central body flexion sites inflecting radially inward into the central body, as taught by Gu, in order to provide an improved conformable adhesive bandage that is flexibly adjustable at the central portion for adhering to a wound at a convex body portion with increased binding stability given by the flexion sites (Gu, Page 4/16, lines 14-16). 
However, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu fails to explicitly disclose each of the plurality of flexion sites inflecting inward into the at least one bandage limb of the plurality of bandage limbs; wherein each flexion site inflecting inward into the central body terminating at a predetermined spacing from the absorbent pad; wherein each flexion site inflecting inward into a corresponding bandage limb has a corresponding flexion site inflecting inward into an opposed side of the corresponding bandage limb in alignment therewith; wherein each opposed flexion site inflecting inward into the corresponding bandage limb being elongated or having a pointed inward apex.
Johansen teaches (Col. 3, lines 8, 13, 20-22, 24-30; Figure 1) an analogous conformable adhesive bandage 10 (Col. 3, line 8 and Figure 1, bandage 10 for securing to wound) wherein each analogous flexion site 13a,13b,13c (Col. 3, lines 20-22 and Figure 1, three slits 13a, 13b, 13c formed in the bandage 10) inflecting inward (Figure 1, slits 13a,13b,13c inflect inwards into central portion 12) into the analogous central body 12 (Col. 3, line 13 and Figure 1, central portion 12) terminating at a predetermined spacing 11a,11b,11c (Col. 3, lines 24-27 and Figure 1, The slits extend to within 1/16" about 1.6 mm of the gauze pad 15 and leave spaces 11a, 11b, 11c forming part of an uninterrupted adhesive ring around the gauze pad 15) from the analogous absorbent pad 15 (and Figure 1, gauze pad 15).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the flexion sites inflecting inwards into the central body of the embodiment of Figure 8D of Chen in view of Coates in view of Gu, so that the flexion sites terminate a spacing from the absorbent pad, as taught by Johansen, in order to provide an improved conformable adhesive bandage wherein the slits extend a predetermined distance leaving space between the absorbent pad and end of the slits for providing an uninterrupted adhesive ring around the absorbent pad, whereby the absorbent pad and the wound it covers can be sealed from the environment (Johansen, Col. 3, lines 26-30).
However, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen fails to explicitly disclose each of the plurality of flexion sites inflecting inward into the at least one bandage limb of the plurality of bandage limbs; wherein each flexion site inflecting inward into a corresponding bandage limb has a corresponding flexion site inflecting inward into an opposed side of the corresponding bandage limb in alignment therewith; wherein each opposed flexion site inflecting inward into the corresponding bandage limb being elongated or having a pointed inward apex.
Vito teaches (Figure 1) an analogous conformable adhesive bandage (Figure 1, padding for helmet) wherein each of the analogous plurality of flexion sites 2 (see Modified Figure 1 below, plurality of limb flexion sites formed from a plurality of the pairs of limb flexion sites 2) inflecting inward into (see Modified Figure 1 below, limb flexion sites 2 inflect inwards into at least one limb 1 of the plurality of limbs) the at least one analogous bandage limb 1 (see Modified Figure 1 below, limb 1) of the analogous plurality of bandage limbs (see Modified Figure 1 below, plurality of limbs includes limb 1); wherein each analogous flexion site 2 inflecting inward into a corresponding analogous bandage limb 1 has a corresponding flexion site 2 (see Modified Figure 1 below, limb 1 has a pair of flexion sites 2) inflecting inward (see Modified Figure 1 below, limb flexion sites 2 inflect inwards into limb 1) into an opposed side (see Modified Figure 1 below, pair of limb flexion sites 2 at opposing sides of the limb 1) of the corresponding analogous bandage limb 1 in alignment therewith (see Modified Figure 1 below, pair of flexion sites 2 at an equivalent position of the opposing edges along a length of limb 1). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the amount and position of the plurality of bandage limb flexion sites of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen, so that each bandage limb flexion site has an opposed corresponding bandage limb flexion site in alignment therewith, as taught by Vito, in order to provide an improved conformable adhesive bandage wherein the bandage limbs are able to flexibly conform to rounded surfaces, such as the shape of a user’s head, given by the position of the pair of bandage limb flexion sites which helps to prevent buckling of the bandage limbs (Vito, Figure 1). 

    PNG
    media_image1.png
    519
    505
    media_image1.png
    Greyscale

However, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito fails to explicitly disclose wherein each opposed flexion site inflecting inward into the corresponding bandage limb being elongated or having a pointed inward apex.
An embodiment of Figure 7E of Chen teaches (Paragraph 50; Figure 7E) an analogous conformable adhesive bandage 704 (Paragraph 50 and Figure 7E, adhesive strip 704) wherein each opposed analogous flexion site 784,784’ (Paragraph 50 and Figure 7E, each pair of cuts 784 and pair of cuts 784’ have a flexion site and an corresponding flexion site on an opposite side of the chin adhesive art 734) inflecting inward (Paragraph 50 and Figure 7E, each pair of cuts 784 and pair of cuts 784’ inflect inwards into the chin adhesive art 734) into the corresponding analogous bandage limb 734 (Paragraph 50 and Figure 7E, chin adhesive art 734) being elongated (Paragraph 50 and Figure 7E, cuts 784,784’ have an elongated slit shape) or having a pointed inward apex.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the opposed bandage limb flexion sites of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito, so that the opposed bandage limb flexion sites are elongated, as taught by the embodiment of Figure 7E of Chen, in order to provide an improved conformable adhesive bandage with elongated bandage limb flexion sites on opposite sides of the bandage limb, which may improve the bandage limb’s conformity to various contours of different user's chin (embodiment of Figure 7E of Chen, Paragraph 50).
Regarding claim 2, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein the plurality of bandage limbs 823,833 includes at least three bandage limbs (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs separated by concave edge 863).
Regarding claim 3, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein the plurality of bandage limbs 823,833 includes at least four bandage limbs (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs separated by concave edge 863).
Regarding claim 4, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein the plurality of bandage limbs 823,833 consists of the four bandage limbs (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs split by concave edge 863).
Regarding claim 5, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses:
The embodiment of Figure 8D of Chen fails to explicitly wherein each of the plurality of bandage limbs is aligned within 10° of parallel to one another, defining an H-type configuration.
Coates teaches (Col. 2, lines 3-7, 24-27, 69-72; Col. 3, lines 1-7; Figure 1) an analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage) wherein each of the analogous plurality of bandage limbs is aligned within 10° of parallel to one another, defining an H-type configuration (Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of bandage limbs of the embodiment of Figure 8D of Chen, so that each of the plurality of bandage limbs is aligned 
Regarding claim 9, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein each of plurality of flexion sites 853,873 includes a slit (Paragraph 51, cuts 853 which may improve conformity to various contours of the parafiltrum and cuts 873 which may improve conformity to various contours of different user's chin) into (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards into the parafiltrum adhesive part 823 and chin adhesive part 833) the central body 803 or the plurality of bandage limbs 823,833.
Regarding claim 13, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses:
The embodiment of Figure 8D of Chen fails to explicitly disclose at least one removable backing disposed on the first side of the conformable adhesive bandage.
Coates teaches (Col. 2, lines 3-7, 32-37; Figures 1-2) an analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage) further comprising at least one removable backing 9 (Col. 2, lines 33-37 and Figure 2, gauze 9 covering the adhesive coating 7 and pad 8, in which gauze 9 consists of two strips of gauze 9 caused to overlap each other over the pad 8 for purpose of removal thereof prior to applying the adhesive layer to the skin) disposed on the analogous first side (Col. 2, lines 32-35 and Figure 2, gauze 9 on the side with adhesive coating 7) of the analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first side of the conformable adhesive bandage of the embodiment of Figure 8D of Chen, so that there is a removable disposed on the first side, as taught by Coates, in order to provide an improved conformable adhesive bandage with a removable backing that covers the coated adhesive for protecting the bandage structure prior to application (Coates, Col. 2, lines 33-37). 
Regarding claim 14, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses:
The combination of the embodiment of Figure 8D of Chen in view of Coates fails to explicitly disclose wherein the plurality of flexion sites includes a plurality of central body flexion sites, the plurality of central body flexion sites being disposed at a plurality of vertices along the central body between adjacent bandage limbs of the plurality of bandage limbs, and the plurality of central body flexion sites inflect radially inward at the plurality of vertices into the central body.
Gu teaches (Page 4/16, lines 2-16; Figures 1-2) an analogous conformable adhesive bandage 1,2,3 (Page 4/16, lines 2-16 and Figures 1-2, medical wound dressing with non-woven fabric 1, absorbent cotton 2, and adhesive 3) wherein the analogous plurality of flexion sites 5,6 (Page 4/16, lines 14-16 and Figures 1-2, seam 5 and slit 6) includes a plurality of central body flexion sites 5,6 (Page 4/16, lines 14-16 and Figures 1-2, seam 5 and slit 6 at central portion of dressing at location of absorbent cotton 2), the plurality of central body flexion sites 5,6 being disposed at a plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) along the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) between adjacent (Figures 1-2, seam 5 and slit 6 located between adjacent bandage limbs at the location of the adhesive 3) analogous bandage limbs (Figures 1-2, adjacent bandage limbs located at the location of the adhesive 3) of the analogous plurality of bandage limbs (Figures 1-2, bandage limbs located at the location of the adhesive 3), and the plurality of central body flexion sites 5,6 inflect radially inward (Figures 1-2, seam 5 and slit 6 inflect radially inward at the plurality of vertices) at the plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) into the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of flexion sites and central body of the embodiment of Figure 8D of Chen in view of Coates, so that there are a plurality of central body flexion sites as taught by Gu, in order to provide an improved conformable adhesive bandage that is flexibly adjustable at the central portion for adhering to a wound at a convex body portion with increased binding stability given by the flexion sites (Gu, Page 4/16, lines 14-16). 
Regarding claim 17, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses:
The combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen fails to explicitly disclose wherein the plurality of bandage limb flexion sites is divided into pairs, each bandage limb flexion site of a pair of bandage limb flexion sites being disposed in opposing edges of a bandage limb at an equivalent position along a length of the bandage limb.
(Figure 1) an analogous conformable adhesive bandage (Figure 1, padding for helmet) wherein the analogous plurality of bandage limb flexion sites 2 (see Modified Figure 1 above, plurality of bandage limb flexion sites formed from a plurality of the pairs of limb flexion sites 2) is divided into pairs (see Modified Figure 1 above, pair of limb flexion sites 2), each analogous bandage limb flexion site (see Modified Figure 1 above, pair of bandage limb flexion sites 2 includes a first bandage limb flexion site and a second bandage limb flexion site) of a pair of analogous bandage limb flexion sites 2 (see Modified Figure 1 above, pair of limb flexion sites 2) being disposed in opposing edges of (see Modified Figure 1 above, pair of limb flexion sites at opposing edges of the limb 1) an analogous bandage limb 1 (see Modified Figure 1 above, limb 1) at an equivalent position along a length (see Modified Figure 1 above, pair of flexion sites 2 at an equivalent position of the opposing edges along a length of limb 1) of the analogous bandage limb 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of bandage limb flexion sites of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen, so that there are a pair of bandage limb flexion sites disposed in opposing edges and at an equivalent position of the bandage limb, as taught by Vito, in order to provide an improved conformable adhesive bandage wherein the bandage limbs are able to flexibly conform to rounded surfaces, such as the shape of a user’s head, given by the position of the pair of bandage limb flexion sites which helps to prevent buckling of the bandage limbs (Vito, Figure 1). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Coates (U.S. Patent No. 2748766) in view of Gu et al. (CN 106880443 A) in view of Johansen (U.S. Patent No. 5820578) in view of Vito (US D713603 S) and in further view of Huang (CN 103735361 A).
Regarding claim 6, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above but fails to explicitly disclose wherein each of the plurality of bandage limbs is aligned in excess of 10° from parallel to one another, defining an X-type configuration.
Huang teaches (Paragraphs 4, 6, 11; Figure 1) an analogous conformable adhesive bandage (Paragraph 11 and Figure 1, X type bandage for joint coated with one surface of base layer coated with medical adhesive 1) wherein each of the analogous plurality of bandage limbs (Paragraph 11 and Figure 1, branches of X type bandage) is aligned in excess of 10° from parallel to one another, defining an X-type configuration (Paragraphs 4, 6, 11, and Figure 1, four branches on the two sides form X shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of bandage limbs of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen, so that each of the plurality of bandage limbs is aligned in excess 10° from parallel to one another, defining an X-type configuration, as taught by Huang, in order to provide an improved conformable adhesive bandage with the beneficial effects adopted by the X shaped base material layer, which at the branch reduces the binding at the joint, so that the joint can ensure the movable range to the maximum extent (Huang, Paragraph 6). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Coates (U.S. Patent No. 2748766) in view of Gu et al. (CN 106880443 A) in view of Johansen (U.S. Patent No. 5820578) in view of Vito (US D713603 S) and in further view of Li (CN 2875431 Y).
Regarding claim 7, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen 
Li teaches (Page 2/8, lines 32-43; Figure 1) an analogous conformable adhesive bandage (Page 2/8, lines 32-43 and Figure 1, woundplast comprising a medical adhesive tape 1) wherein the analogous plurality of bandage limbs (Figure 1, six branches of the medical adhesive tape 1) includes at least five bandage limbs (Figure 1, six branches of the medical adhesive tape 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the amount of bandage limbs of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen, so that there are at least five bandage limbs, as taught by Li, in order to provide an improved conformable adhesive bandage with a cross shaped structure for wrapping of the at least five limbs to uneven surfaces areas of skin to increase the grip of the overall adhesive given by the increased surface area (Page 2/8, lines 32-43). 
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Coates (U.S. Patent No. 2748766) in view of Gu et al. (CN 106880443 A) in view of Johansen (U.S. Patent No. 5820578) in view of Vito (US D713603 S) and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 8, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) each of plurality of flexion sites 853,873 into (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards into the parafiltrum adhesive part 823 and chin adhesive part 833) the central body 803 or the plurality of bandage limbs 823,833.

Propp teaches (Paragraphs 33-35; Figure 5) an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein each of analogous plurality of flexion sites 142 (Paragraphs 33-35 and Figure 5, v-shaped landmark notches 142 on sides of dressing for guiding the perforation lines 140) includes an inward notch 142 (Figure 5, V-shaped landmark notch 142).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the plurality of flexion sites of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen, so that the shape of each of the plurality of flexion sites includes an inward notch, as taught by Propp, in order to provide an improved conformable adhesive bandage with improved flexion sites having an inward notch V-shape to help guide the perforation lines as well as improve flexibility so that the bandage is able to be firmly secured around curved, irregular surfaces (Propp, Paragraph 33). 
Regarding claim 10, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above but fails to explicitly disclose wherein the slit is a perforated slit.
Propp teaches (Paragraphs 33, 35; Figure 5) an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) is a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).

Regarding claim 11, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above but fails to explicitly disclose wherein each of the plurality of flexion sites includes a concave curvature at an inward apex of each of plurality of flexion sites.
Propp teaches (Paragraphs 33, 35; Figure 5) an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein each of the analogous plurality of flexion sites 138 (Paragraph 33 and Figure 5, recesses 138) includes a concave curvature at an inward apex (Paragraph 33, recesses 138 allow the dressing 110 to be firmly secured around curved, irregular surfaces such as fingers and knuckles; Figure 5, recesses 138 have a concave u-shaped bend at inward apex) of each of analogous plurality of flexion sites 138.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the plurality of flexion sites of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen, so that the shape of each of the plurality of flexion sites includes a concave curvature at an inward apex, as taught by Propp, in order to provide an improved . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Coates (U.S. Patent No. 2748766) in view of Gu et al. (CN 106880443 A) in view of Johansen (U.S. Patent No. 5820578) in view of Vito (US D713603 S) and in further view of Himmelsbach (U.S. Patent No. 6248932).
Regarding claim 18, the combination of the embodiment of Figure 8D of Chen in view of Coates in view of Gu in view of Johansen in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above but fails to explicitly disclose wherein at least one of the plurality of bandage limbs includes a first bandage limb length, and at least one of the plurality of bandage limbs includes a second bandage limb length, the second bandage limb length being longer than the first bandage limb length.
Himmelsbach teaches (Col. 2, lines 28-29; Col. 4, lines 17, 20, 24, 32-38; Figure 2) an analogous conformable adhesive bandage (Col. 4, line 17 and Figure 2, ready-made bandage) wherein at least one 41,42 (Col. 4, line 24 and Figure 2, two short reins 41,42) of the analogous plurality of bandage limbs 21,22,41,42 (Col. 4, lines 20, 24, and Figure 2, reins 21,22,41,42) includes a first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long), and at least one 21,22 (Col. 4, line 20 and Figure 2, two long reins 21,22) of the analogous plurality of bandage limbs 21,22,41,42 includes a second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long), the second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long) being longer than the first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size of the plurality of bandage limb of the . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Gu et al. (CN 106880443 A) and in further view of Johansen (U.S. Patent No. 5820578).
Regarding claim 19, Chen discloses (Paragraph 51; Figure 8D) a conformable adhesive bandage (Paragraph 51 and Figure 8D, adhesive strip), comprising: a central body 803 (Paragraph 51 and Figure 8D, central portion 803 of the adhesive strip); a plurality of bandage limbs 823,833 (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs separated by concave edge 863) including an adhesive coating (Paragraph 51 and Figure 8, non-adhesive band 813 at central portion 803 divides the upper parafiltrum adhesive part 823 and the lower chin adhesive part 833, both having an adhesive coating formed on a first surface of the adhesive strip) disposed on a first side of the conformable adhesive bandage (Paragraph 51 and Figure 8D, adhesive strip); and a plurality of flexion sites 853,873 (Paragraph 51 and Figure 8D, the parafiltrum adhesive part 823 has one or more cuts 853 and chin adhesive part 833 may further have multiple cuts 873).
However, Chen fails to explicitly disclose an absorbent pad disposed centrally on the central body on a first side of the conformable adhesive bandage; the plurality of flexion sites being disposed at a plurality of vertices along the central body between adjacent bandage limbs of the plurality of 
Gu teaches (Page 4/16, lines 2-16; Figures 1-2) an analogous conformable adhesive bandage 1,2,3 (Page 4/16, lines 2-16 and Figures 1-2, medical wound dressing with non-woven fabric 1, absorbent cotton 2, and adhesive 3) with an absorbent pad 2 (Page 4/16, lines 2-16 and Figures 1-2, absorbent cotton pad 2 located centrally on central portion of dressing) disposed centrally on the central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) on a first side (Page 4/16, lines 2-16 and Figures 1-2, absorbent cotton pad 2 on a first side of side of dressing) of the analogous conformable adhesive bandage 1,2,3; the analogous plurality of flexion sites 5,6 (Page 4/16, lines 14-16 and Figures 1-2, seam 5 and slit 6) being disposed at a plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) along the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) between adjacent (Figures 1-2, seam 5 and slit 6 located between adjacent bandage limbs at the location of the adhesive 3) analogous bandage limbs (Figures 1-2, adjacent bandage limbs located at the location of the adhesive 3) of the analogous plurality of bandage limbs (Figures 1-2, bandage limbs located at the location of the adhesive 3), wherein the plurality of flexion sites 5,6 inflect radially inward (Figures 1-2, seam 5 and slit 6 inflect radially inward at the plurality of vertices) at the plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) into the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of flexion sites and central body of Chen, so that there are a plurality of flexion sites inflecting radially inward at a plurality of vertices along the central body having an absorbent pad, as taught by Gu, in order to provide an improved 
However, the combination of Chen in view of Gu fails to explicitly disclose each  flexion site terminating at a predetermined spacing from the absorbent pad.
Johansen teaches (Col. 3, lines 8, 13, 20-22, 24-30; Figure 1) an analogous conformable adhesive bandage 10 (Col. 3, line 8 and Figure 1, bandage 10 for securing to wound) wherein each analogous flexion site 13a,13b,13c (Col. 3, lines 20-22 and Figure 1, three slits 13a, 13b, 13c formed in the bandage 10 inflect inwards into central portion 1) terminating at a predetermined spacing 11a,11b,11c (Col. 3, lines 24-27 and Figure 1, The slits extend to within 1/16" about 1.6 mm of the gauze pad 15 and leave spaces 11a, 11b, 11c forming part of an uninterrupted adhesive ring around the gauze pad 15) from the analogous absorbent pad 15 (and Figure 1, gauze pad 15).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the flexion sites inflecting inwards into the central body of Chen in view of Gu, so that the flexion sites terminate a spacing from the absorbent pad, as taught by Johansen, in order to provide an improved conformable adhesive bandage wherein the slits extend a predetermined distance leaving space between the absorbent pad and end of the slits for providing an uninterrupted adhesive ring around the absorbent pad, whereby the absorbent pad and the wound it covers can be sealed from the environment (Johansen, Col. 3, lines 26-30).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Gu et al. (CN 106880443 A) and in further view of Johansen (U.S. Patent No. 5820578) and Guyuron et al. (U.S. Patent Pub. No. 20070255309) and Vito (US D713603 S).
Regarding claim 20, an embodiment of Figure 8D of Chen discloses (Paragraph 51; Figure 8D) a conformable adhesive bandage (Paragraph 51 and Figure 8D, adhesive strip), comprising: a central body 803 (Paragraph 51 and Figure 8D, central portion 803 of the adhesive strip); a plurality of bandage limbs 823,833 (Paragraph 51 and Figure 8D, parafiltrum adhesive part 823 comprises two bandage limbs split by concave edge 843. Chin adhesive part 833 comprises two bandage limbs separated by concave edge 863) including an adhesive coating (Paragraph 51 and Figure 8, non-adhesive band 813 at central portion 803 divides the upper parafiltrum adhesive part 823 and the lower chin adhesive part 833, both having an adhesive coating formed on a first surface of the adhesive strip) disposed on a first side of the conformable adhesive bandage (Paragraph 51 and Figure 8D, adhesive strip); and a bandage limb flexion site 853,873 (Paragraph 51 and Figure 8D, the parafiltrum adhesive part 823 has one or more cuts 853 and chin adhesive part 833 may further have multiple cuts 873) disposed along Paragraph 51 and Figure 8D, cuts 852,873 are disposed at parafiltrum adhesive part 823 and chin adhesive part 833) at least one of the plurality of bandage limbs 823,833 and inflecting inward into (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards of the adhesive strip) the at least one of the plurality of bandage limbs 823,833. 
However, the embodiment of Figure 8D of Chen fails to explicitly disclose an absorbent pad disposed centrally on the central body on a first side of the conformable adhesive bandage; a plurality of central body flexion sites, the plurality of central body flexion sites being disposed at a plurality of vertices along the central body between adjacent bandage limbs of the plurality of bandage limbs, and the plurality of flexion sites inflect radially inward at the plurality of vertices into the central body; each central body flexion site terminating at a predetermined spacing from the absorbent pad; and a plurality of bandage limb flexion sites, the plurality of bandage limb flexion sites being divided into pairs and each bandage limb flexion site of a pair of bandage limb flexion sites being disposed in opposing edges of a bandage limb at an equivalent position along a length of the bandage limb, wherein each bandage limb flexion site being elongated or having a pointed inward apex.
(Page 4/16, lines 2-16; Figures 1-2) an analogous conformable adhesive bandage 1,2,3 (Page 4/16, lines 2-16 and Figures 1-2, medical wound dressing with non-woven fabric 1, absorbent cotton 2, and adhesive 3) with an absorbent pad 2 (Page 4/16, lines 2-16 and Figures 1-2, absorbent cotton pad 2 located centrally on central portion of dressing) disposed centrally on the central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) on a first side (Page 4/16, lines 2-16 and Figures 1-2, absorbent cotton pad 2 on a first side of side of dressing) of the analogous conformable adhesive bandage 1,2,3; a plurality of central body flexion sites 5,6 (Page 4/16, lines 14-16 and Figures 1-2, seam 5 and slit 6), the plurality of central body flexion sites 5,6 being disposed at a plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) along the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) between adjacent (Figures 1-2, seam 5 and slit 6 located between adjacent bandage limbs at the location of the adhesive 3) analogous bandage limbs (Figures 1-2, adjacent bandage limbs located at the location of the adhesive 3) of the analogous plurality of bandage limbs (Figures 1-2, bandage limbs located at the location of the adhesive 3), and the plurality of central body flexion sites 5,6 inflect radially inward (Figures 1-2, seam 5 and slit 6 inflect radially inward at the plurality of vertices) at the plurality of vertices (Figures 1-2, seam 5 and slit 6 disposed at plurality of vertices of the central portion defined at a location of the absorbent cotton 2) into the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of flexion sites and central body of the embodiment of Figure 8D of Chen, so that there are a plurality of central body flexion sites inflecting radially inward at a plurality of vertices along the central body having an absorbent pad, as taught by Gu, in order to provide an improved conformable adhesive bandage that is flexibly adjustable at the central 
However, the combination of the embodiment of Figure 8D of Chen in view of Gu fails to explicitly disclose each central body flexion site terminating at a predetermined spacing from the absorbent pad; and a plurality of bandage limb flexion sites, the plurality of bandage limb flexion sites being divided into pairs and each bandage limb flexion site of a pair of bandage limb flexion sites being disposed in opposing edges of a bandage limb at an equivalent position along a length of the bandage limb, wherein each bandage limb flexion site being elongated or having a pointed inward apex.
Johansen teaches (Col. 3, lines 8, 13, 20-22, 24-30; Figure 1) an analogous conformable adhesive bandage 10 (Col. 3, line 8 and Figure 1, bandage 10 for securing to wound) wherein each analogous central body flexion site 13a,13b,13c (Col. 3, lines 20-22 and Figure 1, three slits 13a, 13b, 13c formed in the bandage 10 inflect inwards into central portion 1) terminating at a predetermined spacing 11a,11b,11c (Col. 3, lines 24-27 and Figure 1, The slits extend to within 1/16" about 1.6 mm of the gauze pad 15 and leave spaces 11a, 11b, 11c forming part of an uninterrupted adhesive ring around the gauze pad 15) from the analogous absorbent pad 15 (and Figure 1, gauze pad 15).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the ends of the flexion sites inflecting inwards into the central body of the embodiment of Figure 8D of Chen in view of Gu, so that the flexion sites terminate a spacing from the absorbent pad, as taught by Johansen, in order to provide an improved conformable adhesive bandage wherein the slits extend a predetermined distance leaving space between the absorbent pad and end of the slits for providing an uninterrupted adhesive ring around the absorbent pad, whereby the absorbent pad and the wound it covers can be sealed from the environment (Johansen, Col. 3, lines 26-30).

Guyuron teaches (Paragraph 82; Figure 5) an analogous conformable adhesive bandage (Paragraph 82 and Figure 5, nasal dilator 40 with the adhesive tabs 42) wherein the analogous plurality of flexion sites 44 (Paragraph 82 and Figure 5, grooves 44) includes a plurality of bandage limb flexion sites 44 (Paragraph 82 and Figure 5, The perimeter or edges of the substrate 20 may have grooves 44 to facilitate the bending and adhesion of the adhesive tabs 42 to the outer skin of the nasal vestibule) disposed along at least one (Paragraph 82 and Figure 5, The perimeter or edges of the substrate 20 may have grooves 44. Therefore both tabs 42 have a plurality of grooves 44) of the analogous plurality of bandage limbs 42 (Paragraph 82 and Figure 5, tabs 42 comprises the plurality of bandage limbs) and inflecting inward (Paragraph 82 and Figure 5, the grooves 44 inflect inward into the tabs 42 from the perimeter of the tabs 42) into each of the analogous plurality of bandage limbs 42.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the amount of bandage limb flexion sites at the bandage limbs of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen, so that there are a plurality of bandage limb flexion sites, as taught by Guyuron, in order to provide an improved conformable adhesive bandage with bandage limb flexion sites that facilitate the bending and adhesion of the bandage limbs to the outer contoured skin surface (Guyuron, Paragraph 82).
However, the combination of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron fails to explicitly disclose the plurality of bandage limb flexion sites being 
Vito teaches (Figure 1) an analogous conformable adhesive bandage (Figure 1, padding for helmet) with the analogous plurality of bandage limb flexion sites 2 (see Modified Figure 1 above, plurality of bandage limb flexion sites formed from a plurality of the pairs of limb flexion sites 2) being divided into pairs (see Modified Figure 1 above, pair of limb flexion sites 2) and each analogous bandage limb flexion site (see Modified Figure 1 above, pair of bandage limb flexion sites 2 includes a first bandage limb flexion site and a second bandage limb flexion site) of a pair of analogous bandage limb flexion sites 2 (see Modified Figure 1 above, pair of limb flexion sites 2) being disposed in opposing edges of (see Modified Figure 1 above, pair of limb flexion sites at opposing edges of the limb 1) an analogous bandage limb 1 (see Modified Figure 1 above, limb 1) at an equivalent position along a length (see Modified Figure 1 above, pair of flexion sites 2 at an equivalent position of the opposing edges along a length of limb 1) of the analogous bandage limb 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the plurality of bandage limb flexion sites of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron, so that there are a pair of bandage limb flexion sites disposed in opposing edges and at an equivalent position of the bandage limb, as taught by Vito, in order to provide an improved conformable adhesive bandage wherein the bandage limbs are able to flexibly conform to rounded surfaces, such as the shape of a user’s head, given by the position of the pair of bandage limb flexion sites which helps to prevent buckling of the bandage limbs (Vito, Figure 1). 

An embodiment of Figure 7E of Chen teaches (Paragraph 50; Figure 7E) an analogous conformable adhesive bandage 704 (Paragraph 50 and Figure 7E, adhesive strip 704) wherein each bandage limb flexion site 784,784’ (Paragraph 50 and Figure 7E, each pair of cuts 784 and pair of cuts 784’ have a flexion site and an corresponding flexion site on an opposite side of the chin adhesive art 734 inflect inwards into the chin adhesive art 734) being elongated (Paragraph 50 and Figure 7E, cuts 784,784’ have an elongated slit shape) or having a pointed inward apex.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pairs of bandage limb flexion sites of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito, so that the opposed bandage limb flexion sites are elongated, as taught by the embodiment of Figure 7E of Chen, in order to provide an improved conformable adhesive bandage with elongated bandage limb flexion sites on opposite sides of the bandage limb, which may improve the bandage limb’s conformity to various contours of different user's chin (embodiment of Figure 7E of Chen, Paragraph 50).
Regarding claim 22, the combination of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein at least one of the plurality of the central body flexion sites or at least one of the plurality of bandage limb flexion sites 853,873 includes a slit (Paragraph 51, cuts 853 which may improve conformity to various contours of the parafiltrum and cuts 873 which may improve conformity to various contours of different user's chin) into (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards into the parafiltrum adhesive part 823 and chin adhesive part 833) the central body 803 or the plurality of bandage limbs 823,833.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140000632) in view of Gu et al. (CN 106880443 A) in view of Johansen (U.S. Patent No. 5820578) in view of Guyuron et al. (U.S. Patent Pub. No. 20070255309) in view of Vito (US D713603 S) and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 21, the combination of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above and further discloses (in Paragraph 51 and Figure 8D of the embodiment of Figure 8D of Chen) wherein at least one of the plurality of bandage limb flexion sites 853,873 into (Paragraph 51 and Figure 8D, cuts 853,873 inflect inwards into the parafiltrum adhesive part 823 and chin adhesive part 833) the central body 803 the plurality of bandage limbs 823,833.
However, the combination of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito in view of the embodiment of Figure 7E of Chen fails to explicitly disclose wherein at least one of the plurality of the central body flexion sites or at least one of the plurality of bandage limb flexion sites includes an inward notch.
Propp teaches (Paragraphs 33-35; Figure 5) an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein at least one of the analogous plurality of the central body flexion sites 142 (Paragraphs 33-35 and Figure 5, v-shaped landmark notches 142 on sides of dressing for guiding the perforation lines 140) or at least one of the plurality of bandage limb flexion sites includes an inward notch 142 (Figure 5, V-shaped landmark notch 142). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the central body flexion sites of the 
Regarding claim 23, the combination of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito in view of the embodiment of Figure 7E of Chen discloses the invention as described above but fails to explicitly disclose wherein the slit is a perforated slit.
Propp teaches (Paragraphs 33, 35; Figure 5) an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) is a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the slit of the embodiment of Figure 8D of Chen in view of Gu in view of Johansen in view of Guyuron in view of Vito in view of the embodiment of Figure 7E of Chen, so that the slit is a perforated slit, as taught by Propp, in order to provide an improved conformable adhesive bandage with an improved slit that may be torn so that the dressing may be easily placed around curved, irregular contours of a patient's surface anatomy, allowing for a selective range of tearing of the perforated slit so as to adjust the relative degree of freedom about the irregular surface (Propp, Paragraph 35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786